





YUM! BRANDS, INC.
LONG TERM INCENTIVE PLAN


FORM OF GLOBAL YUM! NON-QUALIFIED STOCK OPTION AGREEMENT


This Global YUM! Non-Qualified Stock Option Agreement is made as of the __ day
of _______, 20__, by and between YUM! Brands, Inc., a North Carolina corporation
having its principal office at 1441 Gardiner Lane, Louisville, Kentucky 40213,
U.S.A. (“YUM!”), and [Insert] (the “Optionee”).
W I T N E S S E T H:
WHEREAS, the shareholders of YUM! approved the YUM! Brands, Inc. Long Term
Incentive Plan (the “Plan”), for the purposes and subject to the provisions set
forth in the Plan;
WHEREAS, pursuant to authority granted to it in said Plan, the Management
Planning and Development Committee of the Board of Directors of YUM! (the
“Committee”), has granted to the Optionee options to purchase the number of
shares of YUM! common stock set forth below;
WHEREAS, options granted under the Plan are to be evidenced by an Award
Agreement in such form and containing such terms and conditions as the Committee
shall determine;
WHEREAS, capitalized terms used but not defined in this Global YUM!
Non-Qualified Stock Option Agreement shall have the meaning set forth in the
Plan;
NOW, THEREFORE, it is mutually agreed as follows:
1.Grant. In consideration of the Optionee remaining in the employ of YUM! or one
of its divisions or direct or indirect Subsidiaries (collectively the
“Company”), YUM! hereby grants to the Optionee, as of _______ __, 20__ (the
“Grant Date”), on the terms and conditions set forth in this Global YUM! Stock
Option Agreement, including any country-specific terms and conditions for the
Optionee’s country set forth in the attached appendix (the “Appendix” and
together with the Global YUM! Non-Qualified Stock Option Agreement, the
“Agreement”) and the Plan, the right and option to purchase (XXX) shares of
Stock (the “Covered Shares”), at an Exercise Price of $xx.xx per share, which
was the Closing Value (as defined in Section 25) of a share of Stock on the
Grant Date. The right to purchase each such share is referred to herein as an
“Option”.


2.Exercisability.


(a)Provided the Optionee remains continuously employed by the Company through
the applicable vesting date and subject to the terms and conditions of this
Agreement including, without limitation, Section 4, the Options shall vest and
become exercisable (i) with respect to one-fourth (1/4) of the Covered Shares on
the one-year anniversary of the Grant Date (i.e., ________ __, 20__, which is
referred to as the “Initial Vesting Date”), and (ii) after the Initial Vesting
Date, with respect to an additional one-fourth (1/4) of the Covered Shares at
each of (1) the two-year anniversary of the Grant Date, (2) the three-year
anniversary of the Grant Date, and (3) the four-year anniversary of the Grant
Date, respectively.




--------------------------------------------------------------------------------







(b)Exercisable Options must be exercised no later than 4PM Eastern Standard Time
(“EST”), _________ __, 20__. The time during which Options are exercisable is
referred to as the “Option Term”. If the expiration date falls on a New York
Stock Exchange market holiday or weekend, 4PM EST will mean the business day
prior to the expiration date.


(c)Once exercisable and until the end of the Option Term or such earlier date of
the termination of the Options as set forth in Section 4, all or a portion of
the exercisable Options may be exercised from time to time and at any time under
procedures that the Committee shall establish from time to time, including,
without limitation, procedures regarding the frequency of exercise and the
minimum number of Options which may be exercised at any time. Fractional Options
may not be exercised and no fractional shares shall be purchasable or
deliverable hereunder. No omission to exercise an Option shall result in the
lapse of any other Options granted hereunder until the forfeiture, expiration or
termination of such Option. The Options shall terminate and expire no later than
the end of the Option Term.


3.Exercise Procedure. Subject to the terms and conditions set forth herein,
Options may be exercised by giving notice of exercise to Merrill Lynch, the
stock plan administrator (or any other stock plan administrator or vendor
designated by YUM!) in the manner specified from time to time by YUM! or the
stock plan administrator. The aggregate Exercise Price for the shares being
purchased, together with any Tax-Related Items (as defined in Section 6 below)
the Company may be required to withhold upon such exercise, must be paid in full
at the time of issuance of such shares, which may be by (a) for Optionees who
reside in the U.S. only, tendering previously acquired shares of Stock (or
delivering a certification of ownership of such shares), or (b) through a
“cashless exercise” (subject to applicable legal restrictions).


4.Effect of Termination of Employment, Death, Retirement and Special
Termination.


(a)The Optionee shall have a period of 90 days following the Optionee’s
termination of employment with the Company (as determined in accordance with
Section 7(h) below) to exercise Options that are vested and exercisable as of
the Optionee’s last day of employment, but such exercise period shall not extend
beyond the end of the Option Term. Except as otherwise provided in this Section
4 or as otherwise provided by the Committee, the Options shall automatically
expire, and no Option may be exercised after, such 90-day period (or, if
earlier, the last day of the Option Term).


(b)In the event the Optionee’s employment with the Company is involuntarily
terminated by the Company other than for cause, including without limitation as
a result of (i) a disposition (or similar transaction) with respect to an
identifiable Company business or segment (“Business”), and in accordance with
the terms of the transaction, the Optionee and a substantial portion of the
other employees of the Business continue in employment with such Business or
commence employment with its acquiror, (ii) the elimination of the Optionee’s
position within the Company, or (iii) the selection of the Optionee for work
force reduction (whether voluntary or involuntary), the Options will also pro
rata vest on a monthly basis for the vesting period in which the termination
occurs such that a portion of the Optionee’s otherwise unvested Options for that
vesting period will vest based upon the time the Optionee was employed during
the vesting period up to the last day of employment (as determined in accordance
with Section 7(h) below) and all unvested Options will be forfeited and become
unexercisable. In the event the Optionee’s employment with the Company is
terminated for cause, the Optionee’s outstanding


2

--------------------------------------------------------------------------------





Options will be forfeited and become unexercisable upon such termination unless
otherwise provided by the Committee.


(c)In the event the Optionee’s employment with the Company is terminated by
reason of Optionee’s death, the Options will immediately vest as of the date of
Optionee’s death. The Optionee’s Options vested pursuant to this paragraph may
be exercised before the earlier of: (i) the five year anniversary of the
Optionee’s death or (ii) the end of the Option Term set forth in this Agreement


(d)In the event the Optionee’s employment with the Company is terminated by
reason of Retirement (as defined in Section 24), and such Optionee is Retirement
eligible on his or her date of Retirement, the Optionee’s Options will continue
to vest following Optionee’s Retirement through the fourth anniversary of the
Grant Date, provided that Optionee remains actively employed by YUM! through the
one year anniversary of the Grant Date. The Optionee’s Options that vest
pursuant to this paragraph must be exercised before the earlier of: (i) the five
year anniversary of the Optionee’s Retirement or (ii) the end of the Option Term
set forth in this Agreement and all unvested Options will be forfeited


(e)(a)    In the event the Optionee’s employment with the Company is terminated
by reason of a Special Termination (as defined in Section 25), the Options will
pro rata vest 25), the YUM! Stock Option will vest in accordance with the
following: (i) if the Special Termination occurs as a result of a Special
Termination as defined in Section 25(c)(i), pro rata on a monthly basis for the
vesting period in which the termination occurs such that a portion of the
Optionee’s otherwise unvested Options for the vesting period in which the
termination occurs will vest based on the time the Optionee was employed during
the vesting period up to the last day of employment (as determined in accordance
with Section 7(h) below) and all unvested Options will be forfeited and (ii) if
the Special Termination occurs as a result of a Special Termination as defined
in Section 25(c)(ii), in accordance with the vesting schedule otherwise
applicable to the options as set forth in this Agreement as though employment
with the franchisee were not termination with the Company. The Optionee’s vested
Options may be exercised during the Option term in accordance with this
Agreement.


5.Compensation Recovery Policy.


(a)The Optionee acknowledges and agrees that the Options granted to Optionee
under this Agreement shall be subject to the YUM! Brands, Inc. Compensation
Recovery Policy, amended and restated January 1, 2015 (“Compensation Recovery
Policy”), and as in effect on the date of this Agreement.


(b)This Agreement is a voluntary agreement, and each Optionee who has accepted
the Agreement has chosen to do so voluntarily. The Optionee understands that all
Options provided under the Agreement and all amounts paid to the individual
under the Agreement are provided as an advance that is contingent on the
Company’s financial statements not being subject to a material restatement. As a
condition of the Agreement, the Optionee specifically agrees that the Committee
may cancel, rescind, suspend, withhold or otherwise limit or restrict the
Options for any individual party to such an agreement due to a material
restatement of the Company’s financial statements, as provided in Yum’s
Compensation Recovery Policy. In the event that amounts have been paid to the
Optionee pursuant to the Agreement and the Committee determines that the
Optionee must repay an amount to the Company as a result of the Committee’s
cancellation, rescission, suspension, withholding or other limitation or


3

--------------------------------------------------------------------------------





restriction of rights, the Optionee agrees, as a condition of being awarded such
rights, to make such repayments.


6.Responsibility for Taxes. Regardless of any action YUM! or the Optionee’s
employer (if different) (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Optionee’s participation in the Plan that are legally
applicable to the Optionee (“Tax-Related Items”), the Optionee acknowledges that
the ultimate liability for all Tax-Related Items is and remains his or her
responsibility and that such liability may exceed the amount actually withheld
by YUM! or the Employer. The Optionee further acknowledges that YUM! and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Options, including
the grant, vesting or exercise of the Options, the subsequent sale of shares
acquired under the Plan and the receipt of any dividends; and (b) do not commit
and are under no obligation to structure the terms of the grant or any aspect of
the Options to reduce or eliminate the Optionee’s liability for Tax-Related
Items or achieve any particular tax result. Further, if the Optionee becomes
subject to tax and/or social security contributions in more than one
jurisdiction between the Grant Date and the date of any relevant taxable, tax
and/or social security contribution withholding event, as applicable, the
Optionee acknowledges that YUM! and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Optionee shall pay or make adequate arrangements
satisfactory to YUM! and/or the Employer to satisfy all Tax-Related Items. In
this regard, the Optionee authorizes YUM! and/or the Employer, at their sole
discretion, to satisfy the obligations with respect to Tax-Related Items by one
or a combination of the following: (i) withholding from the Optionee’s wages or
other cash compensation paid to him or her by YUM! and/or the Employer; or (ii)
withholding from the proceeds of the sale of shares acquired upon exercise of an
Option, either through a voluntary sale or through a mandatory sale arranged by
YUM! (on the Optionee’s behalf pursuant to this authorization); or (iii)
withholding in shares to be issued upon exercise of an Option. To avoid negative
accounting treatment, the Company will withhold or account for Tax-Related Items
by considering applicable minimum statutory withholding amounts or other
applicable withholding rates. If the obligation for Tax-Related Items is
satisfied by withholding in shares, for tax purposes, the Optionee will be
deemed to have been issued the full number of shares subject to the exercised
Options, notwithstanding that a number of shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Optionee’s participation in the Plan.
Finally, the Optionee shall pay to YUM! or the Employer any amount of
Tax-Related Items that YUM! or the Employer may be required to withhold or
account for as a result of Optionee’s participation in the Plan or Optionee’s
acquisition of shares upon exercise of the Option that cannot be satisfied by
the means previously described. YUM! may refuse to honor the exercise and refuse
to issue or deliver the shares or the proceeds of the sale of the shares to the
Optionee if the Optionee fails to comply with Optionee’s obligations in
connection with the Tax-Related Items.
7.Nature of Grant. In accepting the Option, the Optionee acknowledges,
understands and agrees that:


(a)
the Plan is established voluntarily by YUM! and is discretionary in nature;



4

--------------------------------------------------------------------------------







(b)
all decisions with respect to future option grants, if any, will be at the sole
discretion of YUM!;



(c)
the Optionee is voluntarily participating in the Plan;



(d)
the Options and any shares of Stock (or cash) acquired under the Plan are not
part of normal or expected compensation or salary;



(e)
the Option grant and the Optionee’s participation in the Plan shall not be
interpreted to form an employment contract or relationship with YUM! or the
Employer or any Subsidiary or affiliate of YUM!;



(f)
the future value of the underlying shares is unknown and cannot be predicted
with certainty;



(g)
if the underlying shares do not increase in value, the Options will have no
value;



(h)
in the event of termination of Optionee’s employment with the Company (whether
or not in breach of local labor laws), the Optionee’s right to receive the
Options and vest in the Options under the Plan, if any, will terminate effective
as of the date that Optionee is no longer actively employed with the Company
(subject to the terms and conditions of the Agreement) and will not be extended
by any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of termination of employment with the Company (whether
or not in breach of local labor laws), the Optionee’s right to exercise the
Options after termination of employment, if any, will be measured by the last
day of Optionee’s active employment with the Company (subject to the terms and
conditions of the Agreement) and will not be extended by any notice period
mandated under local law. The Committee shall have the exclusive discretion to
determine when the Optionee is no longer actively employed with the Company for
purposes of his or her Option grant;



(i)
by accepting the stock options covered by this Agreement, Optionee agrees to an
amendment to the terms of all prior Global YUM! Nonqualified Stock Option
Agreements between the Company and Optionee pursuant to which there are
currently unvested or unexercised Options outstanding, to add a new Section 13
to such Agreements which is identical to Section 13, Restrictive Covenants, of
this Agreement.



(j)
for Optionees who reside outside the U.S., the following additional provisions
shall apply:



(i)
the Options and any shares (or cash) acquired under the Plan are not intended to
replace any pension rights or compensation;



(ii)
the Options and the shares (or cash) acquired under the Plan are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to YUM! or to the Employer and are outside the scope of the Optionee’s
employment contract, if any; such items shall not be included in or part of any
calculation of any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits



5

--------------------------------------------------------------------------------





or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for YUM! or the Employer; and


(iii)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Options resulting from termination of the Optionee’s employment by YUM!
or the Employer (whether or not in breach of local labor laws) and in
consideration of the grant of the Options to which the Optionee is otherwise not
entitled, the Optionee irrevocably agrees never to institute any claim against
the Company, waives his or her ability, if any, to bring any such claim and
releases the Company from any such claim if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims.



8.No Advice Regarding Grant. YUM! is not providing any tax, legal or financial
advice, nor is YUM! making any recommendations regarding the Optionee’s
participation in the Plan, or his or her acquisition or sale of the underlying
shares. The Optionee is hereby advised to consult with his or her own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan.


9.Adjustment for Change in Common Stock. As set forth in the Plan, in the event
of any change in the outstanding shares of Stock by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, combination or exchange
of shares or similar corporate change, the number of shares which the Optionee
may purchase pursuant to the Options and the Exercise Price at which the
Optionee may purchase such shares shall be adjusted appropriately in the
Committee’s sole discretion.
10.Nontransferability. These Options are personal to the Optionee and, during
his or her lifetime, may be exercised only by the Optionee. The Options shall
not be transferable or assignable, other than by will or the laws of descent and
distribution, and any such purported transfer or assignment shall be null and
void without the express consent of the Committee. In the event of the
Optionee’s death, the Options may be exercised by the Optionee’s designated
beneficiary (or, if none, his or her legal representative).


11.Change in Control. Notwithstanding anything in this Agreement to the contrary
(including Section 4 above), if the Optionee is employed on the date of a Change
in Control (as defined in the Plan), and the Optionee’s employment is
involuntarily terminated by the Company (other than for cause) on or within two
years following the Change in Control, the outstanding Options shall become
fully and immediately exercisable. If the employment of the Optionee is
terminated by the Company (other than for cause) on or within two years
following a Change in Control, all outstanding Options shall continue to be
exercisable at any time within three years after the date of such termination of
employment, but in no event after the end of the Option Term.


12.Notices. Any notice to be given to YUM! under the terms of this Agreement
shall be addressed to YUM! at 1441 Gardiner Lane, Louisville, Kentucky 40213,
U.S.A., Attention: Vice President, Compensation and Benefits, or such other
address (including any email address) as YUM! may hereafter designate to the
Optionee. Any such notice shall be deemed to have been given when


6

--------------------------------------------------------------------------------





personally delivered, addressed as aforesaid, or when enclosed in a properly
sealed envelope or wrapper, addressed as aforesaid, and deposited, postage
prepaid, with the federal or other official postal service for the Optionee’s
country.


13.Restrictive Covenants. By accepting the Options, and in consideration of
these rights and receipt of confidential information from the Company during his
or her employment, Optionee specifically agrees to the restrictive covenants
contained in this Section 13 (the “Restrictive Covenants”) and agrees that the
Restrictive Covenants and the remedies described herein are reasonable and
necessary to protect the legitimate interests of the Company. Sections 13(b) and
13(c) apply to Optionees who are Level 15 employees (or the equivalent of Level
15 employee) of the Company or above.


(a)Confidentiality. In consideration for receiving the Options, Optionee
acknowledges that the Company is engaged in a competitive business environment
and has a substantial interest in protecting its confidential information.
Optionee agrees that he or she has received and continues to receive, by virtue
of his or her position with the Company, access to confidential information
(including trade secrets) related to the Company and its business, and Optionee
agrees, during his or her employment with the Company and thereafter, and in
consideration of receiving such information to maintain the confidentiality of
the Company’s confidential information and to use such confidential information
for the exclusive benefit of the Company, except where disclosure is required to
be made to a federal, state, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law or in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.


(b)Competitive Activity. During Optionee’s employment with the Company and for
one year following the termination of Optionee’s employment for any reason
whatsoever, Optionee agrees and covenants that: Optionee shall not either
directly or indirectly, alone or in conjunction with any other party or entity,
perform any services, work or consulting for one or more Competitor Companies
anywhere in the world. A “Competitor Company” shall be defined as: (i) any
company or other entity engaged as a “quick service restaurant” (“QSR”) and (ii)
any company or other entity that is a delivery-oriented restaurant; and (iii)
any entity under common control with an entity included in (i) or (ii), above.
Competitor Companies covered under this definition include, but are not limited
to: McDonald’s, Domino’s Pizza, Starbucks, Wendy’s, Papa John’s, Restaurant
Brands International (including Burger King, Tim Horton’s and Popeye’s Chicken),
Culver’s, In-N-Out Burger, Sonic, Hardee’s, Arby’s, Jack-in-the-Box,
Chick-fil-A, Chipotle, Q-doba, Panera Bread, Subway, Dunkin’ Brands, Five Guys,
Bojangles, Church’s, Del Taco, Little Caesars, Subway, Dico’s, Jollibee, Blaze,
MOD Pizza, Olive Garden, JAB Holding Company, Darden Restaurants, Inspire Brands
and Focus Brands, and their respective organizations, partnerships, ventures,
sister companies, franchisees, affiliates, franchisee organizations,
cooperatives or any organization in which they have an interest and which are
involved in the QSR restaurant industry anywhere in the world, or which
otherwise compete with Yum Brands, Inc.


In the event that any portion of this Section 13(b) shall be determined by a
court or arbitrator to be unenforceable because it is unreasonably restrictive
in any respect, it shall be interpreted to extend over the maximum period of
time for which it reasonably may be enforced and to the maximum extent for which
it reasonably may be enforced in all other respects, and enforced as so
interpreted, all as determined by such court or arbitrator in such action.
Optionee acknowledges the uncertainty of the law in this respect and expressly
stipulates that this Agreement is to be given the construction that renders


7

--------------------------------------------------------------------------------





its provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.
Notwithstanding the forgoing, the provisions of this Section 13(b) are not
applicable to an Optionee who is a resident of California and provides the
majority of his or her services to the Company within California.
(c)Non-Solicitation. During Optionee’s employment and for eighteen months
following the later of (i) termination of Optionee’s employment for any reason
whatsoever or (ii) the last scheduled award vesting date, Optionee shall not:


(i)
induce or attempt to induce any employee of the Company to leave the employ of
Company;



(ii)
induce or attempt to induce any employee of the Company to work for, render
services to, or provide advice to any third party;



(iii)
induce or attempt to induce any current or former employee of the Company to
supply confidential information of Company to any third party, except where
disclosure is required to be made to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law or in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal;



(iv)
employ, or otherwise pay for services rendered by, any employee of the Company
in any business enterprise with which Optionee may be associated, connected or
affiliated;



(v)
induce or attempt to induce any customer, franchisee, supplier, licensee,
licensor or other business relation of Company to cease doing business with
Company, or in any way interfere with the then existing business relationship
between any such customer, franchisee, supplier, licensee, licensor or other
business relation and Company; or



(vi)
assist, solicit, or encourage any other third party, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Agreement if such activity were carried out by Optionee. In
particular, Optionee will not, directly or indirectly, induce any employee of
Company to carry out any such activity.

Notwithstanding the forgoing, the provisions of this Section 13(c) are not
applicable to a Optionee who is a resident of California and provides the
majority of his or her services to the Company within California.
The Company and Optionee agree that the provisions of this Section 13 contain
restrictions that are not greater than necessary to protect the interests of the
Company.
(d)Partial Invalidity. If any portion of this Section 13 is determined by a
court or arbitrator to be unenforceable in any respect, it shall be interpreted
to be valid to the maximum extent for which it


8

--------------------------------------------------------------------------------





reasonably may be enforced, and enforced as so interpreted, all as determined by
such arbitrator in such action. Optionee acknowledges the uncertainty of the law
in this respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.


(e)Clawback & Recovery. Optionee agrees that a breach of any of the Restrictive
Covenants set forth in this Section 13 would cause material and irreparable harm
to the Company. Accordingly, Optionee agrees that if the Committee, in its sole
discretion, determines that Optionee has violated any of the Restrictive
Covenants contained in this Section 13, either during employment with the
Company or after such employment terminates for any reason, the following rules
shall apply:


(i)
The Committee may (A) terminate such Optionee’s participation in the Plan and/or
(B) send a “Recapture Notice” that will (1) cancel all or a portion of this or
any outstanding Options, (2) require the return of any shares of Stock received
upon exercise of this or any prior Options and/or (3) require the reimbursement
to the Company of any net proceeds received from the sale of any shares of Stock
acquired as a result of such exercise or exercises.



(ii)
Under this Section 13, the obligation to return shares of Stock received and/or
to reimburse the Company for any net proceeds received, pursuant to a Recapture
Notice, shall be limited to shares and/or proceeds received by Optionee within
the period that is one year prior to and one year following the Optionee’s
termination of employment.



(iii)
The Committee has sole and absolute discretion to take action or not to take
action pursuant to this Section 13 upon determination of a breach of a
Restrictive Covenant, and its decision not to take action in any particular
instance shall not in any way limit its authority to send a Recapture Notice in
any other instance.



(iv)
Any action taken by the Committee pursuant to this Section 13(e) is without
prejudice to any other action the Committee may choose to take upon
determination that the Optionee has violated a Restrictive Covenant contained
herein.



(v)
This Section 13(e) will cease to apply upon a Change in Control.



(f)Right of Set Off. By accepting the Options, Optionee agrees that the Company
may set off any amount owed to Optionee (including wages or other compensation,
fringe benefits or vacation pay) against any amounts Optionee owes under this
Section 13.


14.Binding Effect.


(a)This Agreement shall be binding upon and inure to the benefit of any assignee
or successor in interest to YUM!, whether by merger, consolidation or the sale
of all or substantially all of YUM!’s assets. YUM! will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of YUM! to expressly


9

--------------------------------------------------------------------------------





assume and agree to perform this Agreement in the same manner and to the same
extent that YUM! would be required to perform if no such succession had taken
place.


(b)This Agreement shall be binding upon and inure to the benefit of the Optionee
or his or her legal representative and any person to whom the Options may be
transferred by will, the applicable laws of descent and distribution or consent
of the Committee.


15.Receipt of Prospectus. The Optionee hereby acknowledges that he or she has
received a copy of YUM!’s Prospectus relating to the Options, the shares covered
thereby and the Plan, and that he or she fully understands his or her rights
under the Plan.


16.Data Protection. This Section 16 applies if the Optionee resides outside the
U.S. By entering into this Agreement, the Optionee:


(a)    hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Agreement and any other grant materials, by and among, as applicable,
the Employer, YUM! and any Subsidiary or affiliate of YUM!, for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan;
(b)    acknowledges that YUM! and the Employer may hold certain personal
information about him or her, including, but not limited to, his or her name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, details of all
Options or any other entitlement to Stock outstanding in the Optionee’s favor,
for the purpose of implementing, administering and managing the Plan (“Data”);
(c)    acknowledges and agrees that Data may be transferred to Merrill Lynch or
such other service provider as may be selected by YUM!, which is assisting with
the implementation, administration and management of the Plan (presently or in
the future), that these recipients may be located in the Optionee’s country of
residence or elsewhere (e.g., the United States), and that the recipient’s
country may have different data privacy laws and protections to those of the
Optionee’s country. The Optionee understands that he or she may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative; and
(d)    authorizes the Employer, YUM!, Merrill Lynch and any other possible
recipients which may assist YUM! (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Optionee may elect to deposit any
shares acquired under the Plan. The Optionee understands that Data will be held
only as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Optionee understands that he or she may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his local
human resources representative. The Optionee understands, however, that refusing
or withdrawing his or her consent may affect his or her ability to participate
in the Plan. For


10

--------------------------------------------------------------------------------





more information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.
17.Plan Controls. The Options and the terms and conditions set forth herein are
subject in all respects to the terms and conditions of the Plan and any
Operating Guidelines or other policies or regulations which govern
administration of the Plan, which shall be controlling. YUM! reserves its right
to amend or terminate the Plan at any time without the consent of the Optionee;
provided, however, that Options outstanding under the Plan at the time of such
amendment or termination shall not be adversely affected thereby, as set forth
in Section 7 of the Plan. All interpretations or determinations of the Committee
shall be final, binding and conclusive upon the Optionee and his or her legal
representatives on any question arising hereunder or under the Plan, the
Operating Guidelines or other policies or regulations which govern
administration of the Plan.


18.Rights to Future Grants; Compliance with Law. By entering into this
Agreement, the Optionee acknowledges and agrees that the Award and acceptance of
Options pursuant to this Agreement is voluntary and occasional and does not
entitle the Optionee to future grants of stock options or other awards in the
future under the Plan or any other plan, even if options have been granted
repeatedly in the past. The Optionee further agrees to seek all necessary
approval under, make all required notifications under and comply with all laws,
rules and regulations applicable to the ownership of stock options and Stock and
the exercise of stock options, including, without limitation, currency and
exchange laws, rules and regulations. The Optionee shall have no rights as a
shareholder of YUM! until an Option is exercised and shares subject thereto have
been issued to the Optionee.


19.Governing Law & Venue. The Optionee’s participation in the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of North Carolina, without giving effect to the principles of conflicts of
laws thereof.


For purposes of litigating any dispute that arises in connection with this
grant, the Optionee’s participation in the Plan or this Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of Kentucky and
agree that such litigation shall be conducted in the courts of Jefferson County,
Kentucky, or the federal courts for the United States for the Western District
of Kentucky, where this grant is made and/or to be performed.
20.Language. If the Optionee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


21.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and to agree to participate in the Plan through an on-line
or electronic system established and maintained by YUM! or a third party
designated by YUM!.


22.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


11

--------------------------------------------------------------------------------







23.Imposition of Other Requirements. The Committee reserves the right to impose
other requirements on the Optionee’s participation in the Plan and on any Stock
acquired under the Plan, to the extent the Committee determines it is necessary
or advisable in order to comply with local laws or to facilitate the
administration of the Plan, and to require the Optionee to accept the terms of
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.


24.Appendix. Notwithstanding any provisions herein, the Optionee’s participation
in the Plan shall be subject to any special terms and conditions set forth in
the Appendix for his or her country (attached hereto). Moreover, if the Optionee
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to the Optionee, to the extent
Committee determines in its sole discretion that the application of such terms
and conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan.


25.Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:


(a)“Closing Value” of a share of Stock on any date shall mean an amount equal to
the closing sales price of a share of Stock as reported on the composite tape
for securities listed on The New York Stock Exchange, on the date in question
(or, if no sales of Stock were made on said Exchange on such date, on the
preceding day on which sales were made on such Exchange), rounded to two decimal
places.


(b)“Retirement” shall have the meaning used in the YUM! Retirement Plan, as then
in effect, whether it occurs on the Optionee’s Normal Retirement Date or Early
Retirement Date, or in the event the such Retirement Plan does not apply to the
Optionee, “Retirement” shall mean termination of employment by the Optionee on
or after the Optionee’s attainment of age 55 and 10 years of service or age 65
and 5 years of service (and not for any other reason). Notwithstanding the
definition of Retirement set forth immediately above, if YUM! receives an
opinion of counsel that there has been a legal judgment and/or legal development
in the Optionee’s jurisdiction that would likely result in the favorable
retirement treatment that applies to this grant under the Plan being deemed
unlawful and/or discriminatory, then the Committee will not apply the favorable
retirement treatment at the time of the Optionee’s termination of employment and
the Options shall automatically expire upon, and no Option may be exercised
after, the termination of the Optionee’s employment with the Company.


(c)“Special Termination” means, (i) with respect to an Optionee who has been
approved as a franchisee by YUM! or any of its affiliates, the Optionee’s
termination of employment with the Company (other than a termination by the
Company for cause) to become, immediately following such termination, a
franchisee of YUM! or one of its affiliates. Optionees who do not meet the
foregoing requirements may not have a Special Termination and (ii) with respect
to any Participant, the Participant’s termination of employment with the Company
(other than a termination by the Company for cause) to become, immediately
following such termination, an employee of a franchisee of YUM! or one of its
Subsidiaries as approved by an officer of YUM!.


12

--------------------------------------------------------------------------------







APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF THE
YUM BRANDS, INC.
GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
Terms and Conditions
This Appendix includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if the Optionee resides in one of the
non-U.S. countries listed below. Certain capitalized terms used but not defined
in this Appendix have the meanings set forth in the Plan and/or the Agreement.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Optionee should be aware with respect to his or her
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of February
2015. Such laws are often complex and change frequently. As a result, YUM!
strongly recommends that the Optionee not rely on the information in this
Appendix as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time that the Optionee exercises the Option or sell shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation and YUM! is not in a position to
assure the Optionee of any particular result. Accordingly, the Optionee is
advised to seek appropriate professional advice as to how the relevant laws in
the Optionee’s country may apply to his or her situation.
Finally, the Optionee understands that if the Optionee is a citizen or resident
of a country other than the one in which the Optionee is currently working,
transfers employment after the date of grant, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Optionee, and YUM! shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 (e.g.,
to transfer the Exercise Price or proceeds from the sale of shares acquired
under the Plan) must be reported to the German Federal Bank(Bundesbank). The
report must be filed electronically by the 5th day of the month following the
month in which the payment was received. The form of the report (Allgemeine
Meldeportal Statistik) can be obtained via the Bundesbank's website
(www.bundesbank.de) in English and German. The Optionee will be responsible for
satisfying this reporting obligation.






13

--------------------------------------------------------------------------------





HONG KONG
Terms and Conditions
Securities Law Compliance. To facilitate compliance with securities laws in Hong
Kong, the Optionee agrees not to sell the shares issued upon exercise of the
Options within six months of the Option grant date.
Notifications
Securities Law Notification. Warning: This offer of Options and the shares to be
issued upon exercise of the Options do not constitute a public offer of
securities and are available only to employees of YUM! or a Subsidiary. The
Agreement, including this Appendix, and the Plan have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong
nor have the documents been reviewed by any regulatory authority in Hong Kong.
The Optionee is advised to exercise caution in relation to the offer. If the
Optionee has any doubt about any of the contents of the Agreement, this Appendix
or the Plan, the Optionee should obtain independent professional advice.
NETHERLANDS
No country-specific requirements apply.
SPAIN
Terms and Conditions
Nature of Grant. The following provision supplements Section 7 of the Agreement:
In accepting the Options, the Optionee consents to participation in the Plan and
acknowledges that he or she has received a copy of the prospectus (also referred
to as the Memorandum) and that the Plan will be provided upon request.
The Optionee understands that YUM! has unilaterally, gratuitously, and in its
sole discretion decided to grant Options under the Plan to individuals who meet
the eligibility requirements set forth in the Plan. The decision is a limited
decision that is entered into upon the express assumption and condition that any
grant will not bind YUM! or any Subsidiary or affiliate, other than to the
extent set forth in the Agreement. Consequently, the Optionee understands that
the Options are offered on the assumption and condition that the Options and any
shares acquired under the Plan are not part of any employment contract (either
with YUM! or any Subsidiary) and shall not be considered a mandatory benefit,
salary for any purposes (including severance compensation), or any other right
whatsoever. Further, the Optionee understands and freely accepts that there is
no guarantee that any benefit whatsoever shall arise from any gratuitous and
discretionary grant of the Options since the future value of the underlying
shares is unknown and unpredictable. In addition, the Optionee understands that
this offer would not be made but for the assumptions and conditions referred to
herein; thus, the Optionee acknowledges and freely accepts that, should any or
all of the assumptions be mistaken or should any of the conditions not be met
for any reason, then the grant of the Options shall be null and void.


14

--------------------------------------------------------------------------------





Further, the Optionee understands that in the event of his or her termination of
employment, the Option may cease vesting immediately effective on the date the
Optionee is no longer actively employed (as determined in accordance with
Section 7(g) of the Agreement), unless otherwise specifically provided in the
“Effect of Death, Retirement, Total Disability and Termination of Employment”
section of the Agreement. This may be the case, for example, even if (1) the
Optionee is considered to be unfairly dismissed without good cause; (2) the
Optionee is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (3) the Optionee terminates service due to a change of
work location, duties or any other employment or contractual condition; (4) the
Optionee terminates service due to a unilateral breach of contract by YUM! or a
Subsidiary; or (5) the Optionee employment terminates for any other reason
whatsoever. The Optionee acknowledges that the Optionee has read and
specifically accepts the conditions referred to in the “Exercisability,” “Effect
of Death, Retirement, Total Disability and Termination of Employment” and
“Nature of Grant” sections of the Agreement.
Notifications
Exchange Control Information. Exchange Control Notification. The Optionee must
declare the acquisition of shares to the Dirección General de Comercio e
Inversiones (the “DGCI”), which is a department of the Ministry of Industry,
Tourism and Commerce, for statistical purposes. The Optionee must also declare
ownership of any shares by filing a Form D-6 with the Directorate of Foreign
Transactions each January while the shares are owned. In addition, the sale of
shares must also be declared on Form D-6 filed with the DGCI in January, unless
the sale proceeds exceed the applicable threshold, in which case, the filing is
due within one month after the sale.
Foreign Asset/Account Reporting Information. The Optionee is required to declare
electronically to the Bank of Spain any securities accounts (including brokerage
accounts held abroad), as well as the shares held in such accounts if the value
of the transactions during the prior tax year or the balances in such accounts
as of December 31 of the prior tax year exceed €1,000,000.


Further, effective January 1, 2013, to the extent that the Optionee holds shares
and/or has bank accounts outside Spain with a value in excess of €50,000 (for
each type of asset) as of December 31 each year, the Optionee will be required
to report information on such assets in his or her tax return (tax form 720) for
such year. After such shares and/or accounts are initially reported, the
reporting obligation will apply for subsequent years only if the value of any
previously-reported shares or accounts increases by more than €20,000. If the
value of such shares and/or accounts as of December 31 does not exceed €50,000,
a summarized form of declaration may be presented.
Securities Law Notification. The grant of Options and the shares issued pursuant
to the exercise of the Options are considered a private placement outside of the
scope of Spanish laws on public offerings and issuances of securities.
VIETNAM
No country-specific provisions, provided the Participant is not a Vietnamese
national. If the Participant is a Vietnamese national, different terms and
conditions apply.




15

--------------------------------------------------------------------------------





By electronically accepting the grant of the Options and participating in the
Plan, the Optionee agrees to be bound by the terms and conditions in the Plan
and this Agreement.






YUM! BRANDS, INC.
By:
/s/ Tracy Skeans
 
 
 
 
Tracy Skeans
 
 
 
 
YUM! Brands, Inc. Chief Transformation and People Officer
 





16